Citation Nr: 1745715	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and (then) spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to July 1975 (and had subsequent Reserve service).  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a February 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  This matter was previously before the Board in September 2010 and July 2014, when it was remanded for additional development.  The matter was again before the Board in August 2015, when it was denied.  

The Veteran appealed the Board's August 2015 decision to the Court, resulting in a March 2017 Memorandum Decision vacating the August 2015 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  (The Board acknowledges that the Veteran indicated in August 2015 correspondence to his Congressional representative that he wished to withdraw his appeal (stating "I do not want to appeal anything!" and characterizing VA's efforts to readjudicate the matter as retaliation).  However, he initiated his appeal to the Court the following month; consequently, the appeal remains before the Board.)

(The August 2015 Board decision also remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  A March 2017 rating decision granted the Veteran TDIU, effective December 4, 2009, (the day following his last day of employment).  Consequently, that matter is not before the Board.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

The Board is well aware that this matter has been pending on appeal since 2008 and has been remanded several times (and regrets the delay in final adjudication that is inherent with yet another remand).  Nonetheless, upon comprehensive re-review of the record (as is impliedly required in a Court remand for inadequate reasons or bases), the Board has identified several deficiencies in the record that must be corrected before that Board can undertake the analysis as directed by the Court.  Consequently, remand is required.

First, in October 2010, the Veteran provided a release for VA to obtain records from his (then) treating psychologist, Dr. Rogers.  The record contains several letters from Dr. Rogers attesting to PTSD-related impairment (that appear inconsistent with other clinical evidence), but the underlying treatment records have not been associated with the record.  In April 2011, VA notified the Veteran that it was unable to obtain records from 5 other treatment providers and asked that he provide the records himself.  Notably, he was not informed that Dr. Rogers had not responded; consequently, the Veteran was not notified and afforded the opportunity to obtain the identified records himself and provide them to VA.  

While it is the Veteran's responsibility to ensure that private treatment records are received, and he did not raise this issue to the Court (suggesting that any "duty to assist" error is waived), the Board cannot now ignore the omission of these records from the file, as they are clearly pertinent to the pending claim for increase (and necessary to satisfy the directives of the Court in its Memorandum Decision).  (See, e.g., December 2007 VA examination report, noting that the Veteran sees Dr. Rogers 3 times per month, and January 2008 private treatment record, noting that the Veteran sees Dr. Rogers every other week.)  Thus, the Board finds it appropriate that the Veteran should be again asked to provide releases for records of treatment from Dr. Rogers (and any other pertinent private treatment provider).  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)
Second, re-review of the most recent (December 2014) VA psychiatric examination reveals that the report included a "behavioral observations" section (corresponding to the mental status examination) that was not completed.  Specifically, each item in the section includes a list of suggested responses, but no responses are selected.  It is unclear whether this indicates that the examiner did not complete this section (and, if not, why (e.g., was it considered unnecessary)), or whether responses were not successfully recorded.  Again, the Veteran did not raise this as an issue before the Court (suggesting any prior error is waived); however, as the mental status assessment is typically essential in assessing the level of severity demonstrated, and given the likelihood that additional records will be obtained on remand, the Board finds that a new VA examination is required.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. Rogers and any other pertinent private treatment providers.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.  If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  Updated records of VA treatment for psychiatric disability must be secured for the record.

3.  After the record is determined to be complete, the AOJ should arrange for an examination of the Veteran by an appropriate psychiatrist or psychologist who has not previously examined him to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of PTSD symptoms since October 2006.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 50 percent as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency. 

The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 
The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private treatment records/opinions, and that provided in lay testimony from the Veteran (or any others), reconciling any such discrepancies.  In light of the Court's Memorandum decision, the Board is particularly interested in the significance of the Veteran's second divorce, strained relationships with prior spouses, and periods of social isolation as they relate to the severity of social impairment due to his service-connected PTSD.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should then review the record and readjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable).  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the records releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

